Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 1 of 6 PageID: 123




NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

    THERESA ANN LUSTGARTEN,

                        Plaintiff,
                                                             Civ. No. 20-12695
            v.
                                                             OPINION
    HUNTERDON MEDICAL CENTER et
    al.,

                        Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

         This matter comes before the Court upon the Application to Proceed In Forma Pauperis

filed by Plaintiff Theresa Ann Lustgarten. (ECF No. 1-2.) The Court previously granted

Plaintiff’s Application to Proceed In Forma Pauperis, but, upon screening the Complaint

pursuant to 28 U.S.C. § 1915, dismissed Plaintiff’s claims. (ECF No. 3.) Plaintiff then filed the

Amended Complaint. (ECF No. 4.) For the reasons stated herein, Plaintiff’s Amended Complaint

is dismissed in part.

                                        BACKGROUND

         The Plaintiff names two Defendants in the Amended Complaint: Hunterdon Medical

Center and “Hunte[r]don Healthcare” (collectively, “Defendants”). (Am. Compl. at 3, ECF No.

4.) 1 Plaintiff was employed by Defendants as a Patient Safety Assistant from February 2019 to

January 2020. (Id. at 11.) She states that she suffers from complex post-traumatic stress disorder



1
    The page numbers to which the Court refers are the CM/ECF page numbers.


                                                 1
Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 2 of 6 PageID: 124




(“C-PTSD”) and anxiety. (Id. at 6.) Plaintiff alleges that Defendants (i) failed to accommodate

her disability; (ii) afforded her unequal terms and conditions of employment; (iii) retaliated

against her; and (iv) falsified protected health information in her medical records. (Id.)

         Plaintiff’s claims appear to arise from two workplace events. (Id. at 11.) First, Plaintiff

alleges that, in October 2019, she was wrongfully disciplined for poor performance. (Compl. Ex.

at 6, ECF No. 1-1.) 2 Second, in November 2019, Plaintiff was admitted to Defendants’ hospital

as a patient. (Id. at 41–42.) Plaintiff alleges that during her admission, Defendants’ employees

falsified information on her medical chart. (Am. Compl. at 8.) Plaintiff later petitioned to amend

her medical chart, but Defendants declined to do so. (See Compl. Ex. at 25, 38–39.) After

Plaintiff was discharged from Defendants’ care, Defendants requested that she be medically

cleared before she could return to work. (Id. at 6.) Plaintiff felt that Defendants’ actions were

“wrong” and left her position. (Id.) In Plaintiff’s words:

         [Defendants] [u]sed my protected medical information such as my C-PTSD, [and]
         anxiety against me to push me out of my job, by not firing me because I did my
         job, [n]ever was late, always informed the charge RN etc. of any delays.

(Am. Compl. at 8.) Plaintiff has not been employed since she left her position. (Id. at 7.)

         Plaintiff filed a charge with the Equal Employment Opportunity Commission (“EEOC”)

on July 22, 2020. (Id.) She received a Right to Sue letter from the EEOC on August 26, 2020.

(Id.) On September 14, 2020, Plaintiff, appearing pro se, filed the Complaint (ECF No. 1) and

Application to Proceed In Forma Pauperis (ECF No. 1-2). The Court granted Plaintiff’s

Application to Proceed In Forma Pauperis, but, upon screening the Complaint pursuant to 28

U.S.C. § 1915, dismissed Plaintiff’s claims because it did not include a statement of the facts of

the case. (ECF No. 3.) Plaintiff filed the Amended Complaint on October 28, 2020. (ECF No. 4.)



2
    The page numbers to which the Court refers are the CM/ECF page numbers.


                                                   2
Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 3 of 6 PageID: 125




The Complaint alleges three counts: (I) Violation of Title VII of the Civil Rights Act of 1964

(“Title VII”), (II) Violation of the Americans with Disabilities Act of 1990 (“ADA”), and (III)

Retaliation. (Am. Compl. at 5.)

                                       LEGAL STANDARD

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted).

“The defendant bears the burden of showing that no claim has been presented.” Hedges v. United

States, 404 F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district

court conducts a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First,

the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Iqbal, 556 U.S. at 675). “Second, the court should identify allegations that, ‘because they are no

more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556 U.S.

at 679). The court must accept as true all well-pleaded factual allegations and construe the

complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009) (citation omitted). Third, the court must determine whether the facts

“plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d at 563 (quoting Iqbal, 556

U.S. at 679); see also Fowler, 578 F.3d at 211. A complaint that does not demonstrate more than

a “mere possibility of misconduct” must be dismissed. Gelman v. State Farm Mut. Auto. Ins. Co.,

583 F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). Although courts construe pro

se pleadings less stringently than formal pleadings drafted by attorneys, “pro se litigants still

must allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).




                                                  3
Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 4 of 6 PageID: 126




                                          DISCUSSION

       A.      Title VII of the Civil Rights Act

       Plaintiff brings her first claim against Defendants under Title VII of the Civil Rights Act

of 1964. (Am. Compl. at 5.) Title VII applies to discrimination on the basis of race, color,

religion, sex, sexual orientation, gender identity, or national origin. 42 U.S.C. § 2000e.

       Plaintiff does not allege that she was discriminated against based on her race, color,

religion, sex, sexual orientation, gender identity, or national origin. The Amended Complaint

only alleges facts that Plaintiff was discriminated against based on her disability (Am. Compl. at

6), which is not a protected class under Title VII. See Patterson v. AFSCME # 2456, 320 F.

App’x 143, 147 (3d Cir. 2009). Therefore, the Court will dismiss Plaintiff’s claim under Title

VII.

       B.      Americans with Disabilities Act of 1990

       Plaintiff’s second claim arises under the ADA. (Id. at 5.) To establish a prima facie case

of discrimination under the ADA, an employee must show that (1) she is a disabled person

within the meaning of the ADA; (2) she is otherwise qualified to perform the essential functions

of the job, with or without reasonable accommodations by the employer; and (3) she has suffered

an otherwise adverse employment decision as a result of discrimination. Taylor v. Phoenixville

Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999). A plaintiff need not establish the elements of a

prima facie case in her complaint, “but instead, need only put forth allegations that raise a

reasonable expectation that discovery will reveal evidence of the necessary element.” Fowler,

578 F.3d at 213.

       Plaintiff’s allegations make out a plausible claim for relief under the ADA. First, Plaintiff

states that she is disabled because she suffers from C-PTSD and anxiety. (Am. Compl. at 5.)




                                                   4
Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 5 of 6 PageID: 127




Whether a plaintiff suffers from a disability is a question of fact and a case-by-case

determination. Gaul v. AT&T, Inc., 955 F. Supp. 346, 350 (D.N.J. 1997). Courts have found

mental disorders like anxiety and depression to be disabilities under the ADA. See Ruggiero v.

Mount Nittany Med. Ctr., 736 F. App’x 35, 40 (3d Cir. 2018) (finding severe anxiety to be a

disability under the ADA); Callan v. City of Dover, 65 F. Supp. 3d 387, 396 (D. Del. 2014)

(finding depression to be disability under the ADA).

        Second, Plaintiff states that she performed her job and was never late, implying that she

was otherwise qualified to perform the essential functions of the job. (Am. Compl. at 8.) Third,

Plaintiff alleges that Defendants’ used her medical records containing false statements about her

disabilities to “push [her] out of [her] job.” (Id.) It appears that this action, if true, would

constitute an “adverse employment decision.” See Taylor, 184 F.3d at 306. Thus, the Court finds

that Plaintiff’s allegations are sufficient to make out a claim for discrimination on the basis of

disability under the ADA.

        C.      Retaliation

        Plaintiff’s final claim alleges that Defendants unlawfully retaliated against her. (Am.

Compl. at 5.) A prima facie claim for retaliation under the ADA requires a plaintiff to

demonstrate that (1) she engaged in protected activity; (2) the employer took an adverse

employment action after or contemporaneous with the protected activity; and (3) a causal link

exists between the employee’s protected activity and the employer’s adverse action. Abramson v.

William Paterson Coll. of N.J., 260 F.3d 265, 286 (3d Cir. 2001). As stated previously, a plaintiff

is not required to establish a prima facie case in her complaint. Fowler, 578 F.3d at 213.

However, it is not possible to meet the retaliation standard when the alleged adverse action

precedes the protected activity. Alja-Iz v. U.S.V.I. Dept. of Educ., 626 F. App’x 44, 47 (3d Cir.




                                                    5
Case 3:20-cv-12695-AET-LHG Document 5 Filed 11/16/20 Page 6 of 6 PageID: 128




2015) (citing Glanzman v. Metro. Mgmt. Corp., 391 F.3d 506, 516 (3d Cir. 2004)).

          Here, the Amended Complaint does not appear to allege any facts that Defendants took

adverse employment actions after Plaintiff engaged in protected activity. The only protected

activity that the Court can discern from the Amended Complaint is Plaintiff’s charge to the

EEOC filed on July 22, 2020. (Compl. Ex. at 4–9.) This act took place after Plaintiff was no

longer employed by Defendants. (See id.) Accordingly, Plaintiff’s retaliation claim is dismissed.

                                           CONCLUSION

          For the foregoing reasons, Count I (Violation of Title VII of the Civil Rights Act of

1964) and Count III (Retaliation) of the Amended Complaint (Am. Compl. at 5) are dismissed.

The Court will grant Plaintiff leave to amend to cure the deficiencies with Counts I and II within

thirty (30) days from the entry of the Court’s accompanying Order. An appropriate Order will

follow.



Date: November 16, 2020                                        /s/Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                   6
